Order, Supreme Court, New York County (Carol Arber, J.), entered June 22, 1995, which granted defendants-respondents’ motion for reargument and thereupon granted their motion to dismiss the complaint, unanimously affirmed, without costs.
The motion court properly enforced the clear and unambiguous language of the subject release (see, Mosberg v National Prop. Analyst, 217 AD2d 482, 485), which release adequately reveals the parties’ intent (see, e.g., Cramer v Newburgh Molded Prods., 228 AD2d 541). Thereunder, both defendant board of managers and defendant former managing agent were to be released from liability for any claim, not only previously asserted in the settled and dismissed Supreme Court action *184brought by the board of managers, but also any claim "arising out of the events asserted by” plaintiffs herein "in connection with” that action. Nothing in this Court’s decision in a previous appeal involving an entirely separate set of defendants and different substantive issues (Devlin v 645 First Ave. Manhattan Co., 229 AD2d 343) is to the contrary.
Plaintiffs’ argument that there has been a failure of a condition precedent to the lease is improperly raised for the first time on appeal and we decline to consider it on appeal (see, Matter of Travelers Indem. Co. [Levy], 195 AD2d 35, 41). We have considered plaintiffs’ remaining arguments and find them to be without merit. Concur—Milonas, J. P., Kupferman, Ross, Williams and Tom, JJ.